Citation Nr: 9922069	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-29 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1948 to June 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO).  The case has been twice remanded by the Board.  As the 
development requested has been completed to the extent 
possible, the Board may now proceed to adjudicate the claim.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, to the 
extent possible.

2.  The veteran is a combat veteran and his service records 
are presumed to have been destroyed while in VA possession.

3.  The veteran had exposure to noise during his period of 
service, presents with a history of progressive hearing loss 
since service and demonstrates a current hearing loss 
disability opined by a competent medical professional to 
reasonably be attributable to in-service noise exposure. 

4.  The record does not contain clear and convincing evidence 
to show that a bilateral hearing loss disability was not 
incurred as a result of combat noise exposure during military 
service.



CONCLUSION OF LAW

All benefit of the doubt being resolved in the veteran's 
favor, a bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in the United States Army from October 
1948 to June 1952, in part with an infantry unit.  He had 
over one year and five months' foreign or sea service and is 
in receipt of awards and decorations to include the Korean 
Service Medal with five bronze campaign stars, and a 
Presidential Unit Citation.  The veteran's service records 
are mostly unavailable, presumed to have been lost in a 1973 
fire at the National Personnel Records Center (NPRC) facility 
located in St. Louis, Missouri.  The RO attempted to 
reconstruct and/or obtain records from alternate sources.  A 
search revealed in-service treatment for dermatitis and a 
tender inguinal node, and notation that the veteran was 
admitted to Madigan General Hospital in February 1950 for a 
dislocation of his right humerus.  A search of the Surgeon 
General's Office failed to reveal records pertinent to the 
veteran.  No report of examination at separation is available 
and no audiometric test results during service are available.

VA Form 21-2545, completed in November 1965 in connection 
with examination of the veteran's spine, includes notation 
that his ears were normal, without notation as to hearing 
loss; it does not appear that audiometric testing was 
conducted at that time.

The claims file contains records indicative of the veteran's 
post-service employment.  Such indicate that the veteran 
worked as an insurance agent after service and was self-
employed for a period of time.  Beginning in approximately 
October 1969, the veteran worked as a heavy equipment 
operator/construction laborer.

In October 1994, the veteran submitted a statement in which 
he reported exposure to traumatic noise during service.  He 
cited his military assignment as including tank gun training 
and argued that being inside the tanks as guns were firing 
caused damage to his hearing.

In November 1994, the veteran presented for a VA examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
70
65
LEFT
25
20
45
70
75

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 82 percent in the left ear.  The 
veteran gave a history of military noise exposure to 
artillery, tanks and blasts for four years during Korea.  He 
reported a progressive bilateral hearing loss for over 40 
years.  Testing revealed a sensory loss, bilaterally.  

In September 1995, the veteran testified at a personal 
hearing.  The veteran reported service as a tank gun loader, 
to include approximately eight months of steady combat.  He 
reported that his unit supported an infantry division and 
that he was inside the tank while the guns were firing.  He 
stated that he was not provided with ear protection.  He also 
reported being involved with training missions.  The veteran 
indicated that no hearing examination was given at discharge 
and that he denied problems in order to prevent being 
retained in service.  He indicated that prior to service he 
had no hearing problems.  The veteran reported post-service 
employment as a butcher and a truck driver.  His 
representative pointed to two lay statements, one from the 
veteran's spouse who reported noticing a hearing problem in 
the veteran for 15 years; and another from a former comrade 
who reported that the noise inside of the tank was bad and 
that he incurred a hearing loss and was service connected for 
such as a result.  The veteran further reported that in 1954 
or 1955, in connection with employment at a trucking company, 
hearing problems were first noted. 

In June 1997, the Board remanded this case for further 
development..  The RO requested additional evidence and 
information from the veteran and also requested the Social 
Security Administration to provide any relevant records.  In 
a VA Form 21-4142, received in September 1997, the veteran 
reported that a hearing specialist at a VA facility told him 
that his hearing loss was due to his service, particularly 
his exposure to tank fire.  In a statement received in 
September1 997, the veteran reported that his  post-service 
construction jobs consisted of crane operation and that 
hearing plugs were required.  HE denied treatment for hearing 
loss since discharge from service, but had been tested at a 
VA facility, at home and in connection with employment.

In November 1997, the RO received SSA records pertinent to 
the veteran, reflecting benefits based on rheumatoid 
arthritis.  The RO also attempted to obtain Merchant Marine 
and United States Public Health Service records pertinent to 
the veteran, without success.  

In November 1998, the Board again remanded the case for 
further development.  Miracle Ear responded that records 
pertinent to the veteran were unavailable.  At the time of VA 
examination in March 1999, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
65
70
LEFT
25
25
70
85
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 68 percent in the left ear.  The 
examiner noted the veteran's history of spending 14 months 
inside a firing tank during service, with subsequent civilian 
noise exposure to heavy equipment for 10 years.  The veteran 
reported hearing loss since service.  The examiner stated 
that "[t]he veteran's hearing loss, while not following a 
typical noise configuration, could certainly have been a 
result of noise exposure during the Korean conflict."  

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Caluza v. Brown, 7 Vet. App. 498, 504 (1995), the Court 
held that where the determinative issue involves medical 
etiology or diagnosis, competent medical evidence is 
required, but where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself.  See 
also Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Lay individuals are not 
competent to offer opinions as to medical diagnoses or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.303(a).  

Section 1154(b) of Title 38, United States Code relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA disability-compensation claims.  See Colette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Arms v. West, 
12 Vet. App. 188 (1999).  In the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

Where a veteran has established that he is a combat veteran, 
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out 
the correct application of 38 U.S.C.A. § 1154(b), requiring a 
three-step, sequential analysis:  1)  Has the claimant 
produced "satisfactory lay or other evidence of such injury 
or disease."  "Satisfactory evidence" is defined as 
"credible evidence that would a allow a reasonable fact 
finder to conclude that the alleged injury or disease was 
incurred in or aggravated by the veteran's combat service"; 
2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service"; 
and 3)  Once these the first two steps are met, the Secretary 
will accept the combat veteran's evidence as sufficient proof 
of service incurrence, even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  
Only in the third step may contrary evidence, such as a 
Report of Medical Examination at Separation, be brought into 
play.  Collette, 82 F.3d at 393.  It must be noted however 
that the presumption afforded under 38 U.S.C.A. § 1154(b) 
deals only with the question of whether a particular disease 
or injury occurred in service, that is, what happened then, 
and not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  In short, the above-cited provisions do 
not presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); see also Wade v. West, No. 97-1184 
(U.S. Vet. App. July 23, 1998); Velez v. West, 
11 Vet. App. 148 (1998); Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).


Once a combat veteran's claim for service connection of a 
disease or injury alleged to have been incurred in or 
aggravated in combat service is well grounded under Caluza 
and Epps, then the claimant prevails on the merits unless VA 
produces "clear and convincing" to the contrary.  Arms v. 
West, 12 Vet. App. 188, 195 (1999).  "Clear and convincing" 
evidence was found by the Court in Arms to be more than a 
preponderance of the evidence.  Arms, 12 Vet. App. at 195.

Analysis

The veteran's hearing loss claim is well grounded within the 
meaning of 38 U.S.C.A. §  5107 in that he has presented 
competent evidence of in-service noise exposure, a competent 
diagnosis of a current hearing loss disability and a 
competent medical opinion that a relationship between a 
current hearing loss disability and service is plausible.  
The Board also finds all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained, and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

Once a claim is well-grounded, the Board must determine 
whether evidence supports the veteran's claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
recognizes that there is a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as this, in which 
service records are presumed to have been destroyed while the 
file was in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes that 
the VA has made multiple attempts to locate/obtain the 
veteran's service records, to include from alternate sources.  
Searches have been largely unsuccessful.  The Board also 
notes that the VA has assisted the veteran in requesting 
records of post-service medical treatment and/or 
hospitalization potentially pertinent to his claim, and has 
afforded him a VA examination pertinent to his claim.  Thus, 
the Board will proceed herein below to discuss the veteran's 
claims, with careful attention to the Court's mandate as set 
out in O'Hare.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  For the 
purpose of applying VA regulations, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).  The 
Board notes that post-service evidence clearly establishes 
the presence of a hearing loss disability as defined by VA 
regulations.

The Board next notes that the Court has held that service 
connection can be granted for a hearing loss where the 
veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  The Court subsequently held that 38 C.F.R. § 3.385 
did not prevent a veteran from establishing service 
connection on the basis of post-service evidence of hearing 
loss related to service when there were no audiometric scores 
reported at separation from service, see Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992), and that the regulation 
did not necessarily preclude service connection for a hearing 
loss which first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In 
addition, in Arms, the Court addressed the impact of 
38 U.S.C.A. § 1154(b) once a claim is found well grounded, 
holding that in such cases, service connection must be 
awarded unless more than a preponderance of the evidence is 
against the claim.  Arms, 12 Vet. App. at 195.

In this case, the Board notes that service records, and a lay 
statement from a former comrade, tend to support the 
veteran's history of service in the infantry in campaigns 
during the Korean War period, to include assignment to a tank 
unit with exposure to tank noise.  In-service noise exposure 
is thus presumed.  Moreover, the claims file contains no 
evidence in conflict with the March 1999 VA examination 
opinion that the veteran's hearing loss "could certainly 
have been a result of noise exposure during the Korean 
conflict."  Notably, that examiner considered both the 
veteran's in-service history of noise exposure and his post-
service history of exposure to noise in his employment and 
did not opine that the veteran's hearing loss disability was 
due only to post-service noise exposure.  There is, in short, 
no clear and convincing evidence of record that refutes in-
service incurrence of a hearing loss disability due to noise 
exposure.  As such, the claim is granted.  See 38 U.S.C.A. 
§ 1154(b); Arms, 12 Vet. App. at 195.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

